             Case 1:16-cr-00680-GHW Document 65 Filed 06/14/21 Page 1 of 1

                                              LAW OFFICES OF



JOHN GEORGE RONI$
                                         Ronis & Ronis                             TELEPHONE (619) 236-B344
                                             IOS WEST F STREET                         FAX (619) 236-BB20
JAN EDWARD RONIS
JASON A. RONIS                                  THIRD FLOOR                           lnfo@ronlsandronis.com
                                      SAN DIEGO, CALIFORNIA 92101-6036

                                                                               USDC SDNY
     MEMORANDUM ENDORSED                                                       DOCUMENT
                                                                               ELECTRONICALLY FILED
   ByECF                                                                       DOC #:
                                                                               DATE FILED: 6/14/2021

   June 11, 2021
                                Application granted in part. The sentencing hearings as to defendants Madrid and
   Honorable Gregory H. Woods Meza   are adjourned to November 22, 2021. The hearing as to defendant Sinohe
                                Antonio Araujo Meza will be held at 2:00 p.m.; the hearing as to defendant Cornelio
   United States District Court Cazarez Madrid will be held at 3:00 p.m. Defendant's sentencing submissions, are due
   500 Pearl St.                September 20, 2021; the Government's submissions are due October 4, 2021.
                                The Clerk of Court is directed to terminate the motion at Dkt. No. 64.
    ew York,      10007-1312 SO ORDERED.
                                Dated: June 14, 2021
   Re: Case o. l 6-cr-00680-GHW,New U.S.   v. Madrid
                                     York, New  York


   Dear Judge Woods:
         Both Mr. Meza and Mr. Cazarez along with their counsels are requesting a
   continuance of the current sentencing date from July 12, 2021, to a date
   convenient to the Court in October. Co-counsel for Mr. Araujo, Ms. Gretchen von
   Helms, was involved in a very serious accident in October 18, 2020. She has been
   on leave from work since that date per an order from her medical doctors. She is
   expected to be cleared and able to return to work in October 2021. Ms. von Helms
   has been lead counsel and most familiar with all aspects of this case, hence we
   believe that it is in the interest of justice and in the best interest of the client's that
   this matter be continued. We ha e kept the government counsel appraised of Ms.
   von Helms condition and they ha e no objection the the continuance for the
   reasons stated above.
         It is respectfully requested that a new sentencing date be set any date
   convenient to the Court in October or anytime thereafter, and we also would like
   new filing dates in September that are convenient to the Court. We thank the
   Court for your understanding of this matter.
          I have informed all counsel and there is no objection to this request.

                                                         Resfs9ctfully submitted,
                                                                ward Ronis�
                                                         �etc�en C. VOJ'l H(}lms,
                                                           a alupe Valencia

   cc: Assistant United States Attorney, Rebekah Allen Donaleski (ByECF and
   email)
